Citation Nr: 1726496	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a September 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2017, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

A March 2017 rating decision increased the rating for the left wrist disability to 20 percent effective July 22, 2013, the date of claim for increase.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of a left wrist fracture have not been manifested by unfavorable ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5214 (2016).   

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2014.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his left wrist disability in April 2014 and January 2017.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his left wrist disability in July 2013.  He essentially asserts that he has pain whenever he uses the left hand.

The Veteran's residuals of a left wrist fracture had been rated at 10 percent under Diagnostic Code 5010-5215.  38 C.F.R. § 4.71a (2016).  His disability had been evaluated as residuals under Diagnostic Code 5215 for limitation of motion of the wrist.  38 C.F.R. § 4.27 (2016).  During the rating period, his disability has been increased to 20 percent under Diagnostic Code 5214 for ankylosis of the wrist.  

As the Veteran is right-handed, the rating criteria for the non-dominant hand will be considered.  Under Diagnostic Code 5214, unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation warrants a 40 percent rating; unfavorable ankylosis of the wrist in any other position, except favorable, warrants a 30 percent rating; and favorable ankylosis of the wrist in 20 degrees to 30 degrees of dorsiflexion warrants a 20 percent rating.  38 C.F.R. § 4.71a.  As Diagnostic Code 5215 provides for a maximum 10 percent rating, those rating criteria will not be considered.

October and December 2013 VA treatment records show that examinations revealed marked loss of range of motion with pain, guarding, and swelling.  

At the April 2014 VA examination, the Veteran reported that he has lost more range of motion in his left wrist since the last time he was examined.  He reported very sharp pain while lifting objects, pulling on socks, and pulling on a seatbelt, if the wrist is moved past a certain point.  He also reported pain while sleeping, turning the steering wheel, lifting a cup of tea, and holding a telephone.  He also stated that he was unable to support his body, such as while doing pushups.  Initial range of motion testing revealed palmar flexion to 20 degrees, dorsiflexion to 20 degrees, ulnar deviation to 15 degrees, and radial deviation to 0 degrees.  There was no change in range of motion after repetitive testing.  The Veteran reported that pain can prevent certain movements during a flare-up.  The examiner indicated that there was no ankylosis.  The examiner noted that the Veteran regularly uses a brace.  In terms of functional impact, the examiner stated that lifting, caring, and motor activities involving left wrist movements were problematic.

A May 2015 private treatment record shows that examination revealed 20 to 30 degrees of palmar flexion and 10 to 20 degrees of dorsiflexion, and no radial or ulnar deviation.  

At the January 2017 VA examination, the Veteran reported that his left wrist was ankylosed.  He noted continuous pain aggravated by any attempt to use the left hand for any purpose such as lifting a tea cup, grasping items, or performing personal care activities of daily living.  He reported wearing a brace continuously to reduce the pain associated with any effort to use the left wrist and hand, and he was wearing a brace during the examination.  The examiner noted that the Veteran was wearing the brace upside down and, when this was pointed out, the Veteran had no difficulty with properly wearing it which is intended to maintain the wrist in 20 degrees of dorsiflexion.  The examiner noted that passive range of motion testing was unreliable as attempts at motion were unsuccessful, and a request for active excursion resulted in no motion in any plane with the Veteran maintaining the wrist in a neutral position and asserting that he could not move the joint.  The examiner observed that when distracted the Veteran did exhibit at least a few degrees of dorsiflexion and palmar flexion, but no more than 5 to 10 degrees in either plane.  There was no muscle atrophy.  The examiner noted that wearing of the brace would have an effect equivalent to ankylosis at 20 degrees of dorsiflexion.  The examiner stated that the examination was consistent with ankylosis in a neutral position (0 degrees all planes).  In terms of functional impact, the examiner stated that the Veteran's left wrist disability would preclude physically demanding occupational activities and most sedentary occupational activities that would require grasping, lifting, or otherwise using the left wrist and hand.

Given the above, even considering functional loss due to pain and other factors, the Veteran's left wrist disability has not been manifested by unfavorable ankylosis of the wrist.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both VA and private treatment records showed that the Veteran maintains some, albeit significantly reduced, range of motion of the left wrist.  Although the Veteran had significantly reduced range of motion of the left wrist at the April 2014 examination, the examiner specified that there was no ankylosis.  While the Veteran exhibited no active or passive motion of the left wrist during range of motion testing at the January 2017 examination, asserting that he could not move the wrist, the examiner observed that the Veteran displayed 5 to 10 degrees of dorsiflexion and palmar flexion when he was distracted.  Nevertheless, the examiner equated the Veteran's loss of range of motion to that of ankylosis in a neutral position, with the brace resulting in ankylosis at 20 degrees of dorsiflexion.  The Board observes that such a finding of ankylosis at 20 degrees of dorsiflexion falls squarely in the rating criteria for a 20 percent rating.  Thus, a higher 30 percent rating is not warranted.

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.  

The Board also finds that no other diagnostic code provides for a separate rating.  While the Veteran reported at the April 2014 examination that he has sharp pain in the ring and small fingers, the examiner stated that these were most consistent with the Veteran's known bilateral ulnar neuropathy and not related to his wrist fracture.  Likewise, while the Veteran reported that his left thumb locks, the examiner stated that this was a metacarpal-phalangeal joint issue and not a scaphoid or wrist issue and not related to the wrist fracture.

In conclusion, a rating in excess of 20 percent for residuals of a left wrist fracture is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected left wrist disability, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and the resulting limitation of motion.  The Veteran's use of a brace is reasonably contemplated by the rating criteria as it is used to minimize movement of the wrist which results in pain.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected residuals of a left wrist fracture.  At a January 1996 VA examination, he reported that he was a general contractor but quit a year earlier because he could not do the work due to the pain in his left elbow.  While the January 2017 examiner stated that the Veteran's left wrist disability would preclude physically demanding and most sedentary occupational activities, the examiner indicated that the Veteran would be able to engage in some sort of sedentary occupation.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to the service-connected left wrist disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

A rating in excess of 20 percent for residuals of a left wrist fracture is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


